NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT



ANNETTE CANTALUPO,                 )
                                   )
         Appellant,                )
                                   )
v.                                 )                    Case No. 2D16-363
                                   )
THE ISLAND WATER ASSOCIATION,      )
INC., and LEE COUNTY DEPARTMENT )
OF TRANSPORTATION,                 )
                                   )
         Appellees.                )
___________________________________)

Opinion filed April 19, 2017.

Appeal from the Circuit Court for Lee County;
Elizabeth V. Krier, Judge.

Jason W. Gelinas of Morgan & Morgan,
Fort Myers, for Appellant Annette
Cantalupo.

Michael R. D'Lugo of Wicker, Smith,
O'Hara, McCoy & Ford, P.A., Orlando, for
Appellee The Island Water Association, Inc.

No appearance for Appellee Lee County
Department of Transportation.


SILBERMAN, Judge.

              In this negligence action, Annette Cantalupo appeals a final summary

judgment in favor of The Island Water Association, Inc., in which the trial court
determined that Island Water did not have a legal duty to repair the county road around

its water valve or warn the public. Cantalupo is also challenging the trial court's ruling to

exclude evidence of subsequent remedial measures. Lee County Department of

Transportation is challenging this same summary judgment and order excluding

evidence in a related appeal and raises the same issues that Cantalupo raises in this

appeal. For the reasons expressed in our opinion in Lee County Department of

Transportation v. Island Water Ass'n, No. 2D16-234 (Fla. 2d DCA April 19, 2017), we

reverse and remand for further proceedings.

              Reversed and remanded.




KELLY and WALLACE, JJ., Concur.




                                            -2-